 



Exhibit 10.1
THE PBG DIRECTORS’ STOCK PLAN
(As Amended and Restated as of July 19, 2006)

1.   Purposes

     The principal purposes of The PBG Directors’ Stock Plan (the “Plan”) are to
provide compensation to those members of the Board of Directors of The Pepsi
Bottling Group, Inc. (“PBG”) who are not also employees of PBG, to assist PBG in
attracting and retaining outside directors with experience and ability on a
basis competitive with industry practices, and to associate more fully the
interests of such directors with those of PBG’s shareholders.

2.   Effective Date

     The Plan was unanimously approved by the Board of Directors of PBG,
conditional on shareholder approval, and became effective on May 23, 2001,
superseding The PBG Directors’ Stock Plan of 1999. The Plan was amended on
January 23, 2003. This amendment and restatement of the Plan is effective as of
July 19, 2006, and it shall apply to awards made on and after that date.

3.   Administration

     The Plan shall be administered and interpreted by the Board of Directors of
PBG (the “Board”). The Board shall have full power and authority to administer
and interpret the Plan and to adopt such rules, regulations, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Board deems necessary or advisable. The Board’s interpretations
of the Plan, and all actions taken and determinations made by the Board pursuant
to the powers vested in them hereunder, shall be conclusive and binding on all
parties concerned, including PBG, its directors and shareholders and any
employee of PBG. The costs and expenses of administering the Plan shall be borne
by PBG and not charged against any award or to any award recipient.

4.   Eligibility

     Directors of PBG who are not employees of PBG (“Non-Employee Directors”)
are eligible to receive awards under the Plan. Directors of PBG who are
employees of PBG are not eligible to participate in the Plan, but shall be
eligible to participate in other PBG benefit and compensation plans.

5.   Initial Award

     Under the Plan, each Non-Employee Director shall, on the first day of the
month after commencing service as a Non-Employee Director of PBG, receive a
formula grant of restricted stock (“Restricted Stock”). The number of shares of
Restricted Stock to be included in each such award shall be determined by
dividing $25,000 by the Fair Market Value (as defined below) of a share of PBG
Common Stock on the date of grant (the “Stock Grant Date”), or if such day is
not a trading day on the New York Stock Exchange (“NYSE”), on the immediately
preceding trading day. The number of shares so determined shall be rounded to
the nearest number of whole shares. If the recipient of the Restricted Stock
continuously remains a director of PBG, the Restricted Stock granted hereunder
shall vest and any restrictions thereon shall lapse on the first anniversary of
the Stock Grant Date; provided, however, that, in the event of a Non-Employee
Director’s death or Disability (as defined in Section 6(c)), the Restricted
Stock granted to such Non-Employee Director shall vest and any restrictions
thereon shall lapse immediately. Notwithstanding the foregoing, a Non-Employee
Director may not sell or otherwise transfer any Restricted Stock granted to him
or her prior to the date such Non-Employee Director ceases to serve as a
director for any reason. The

 



--------------------------------------------------------------------------------



 



Non-Employee Director shall have all of the rights of a stockholder with respect
to such Restricted Stock, including the right to receive all dividends or other
distributions paid or made with respect to the stock. Any dividends or
distributions that are paid or made in PBG Common Stock shall be subject to the
same restrictions as the Restricted Stock in respect of which such dividends or
distributions were paid or made. However, any dividends or distributions paid or
made in cash shall not be subject to the restrictions. Each Restricted Stock
award shall be evidenced by an agreement setting forth the terms and conditions
thereof, which terms and conditions shall not be inconsistent with those set
forth in this Plan.

6.   Annual Stock Option Award

     (a) Under the Plan, each Non-Employee Director shall receive an annual
formula grant of options to purchase shares of PBG Common Stock (“Options”) at a
fixed price (the “Exercise Price”). Such grant shall be made annually on April 1
(the “Option Grant Date”); provided, however, that each individual who commences
services as a Non-Employee Director after April 1 of a year shall receive a
pro-rated annual formula grant of options (a “Pro-Rated Grant”) with respect to
his or her first year of service, on the first day of the month following the
date he or she commences service (the “Pro-Rated Option Grant Date”). To receive
a grant of Options, a Non-Employee Director must be actively serving as a
director of PBG on the Option Grant Date or the Pro-Rated Option Grant Date, as
applicable.
     (b) The number of Options to be included in each annual option award shall
be determined by dividing the Grant Amount (as defined below) by the Fair Market
Value (as defined below) of a share of PBG Common Stock on the Option Grant Date
or Pro-Rated Option Grant Date, as applicable, or if such day is not a trading
day on the NYSE, on the immediately preceding trading day. Grant Amount shall
mean $180,000, except that, in the case of a Pro-Rated Grant, Grant Amount shall
mean the following: (i) $135,000 in the case of an individual who commences
service as a Non-Employee Director of PBG on or after April 2 and on or before
June 30; (ii) $90,000 in the case of an individual who commences service as a
Non-Employee Director of PBG on or after July 1 and on or before September 30;
(iii) $45,000 in the case of an individual who commences service as a
Non-Employee Director of PBG on or after October 1 and on or before December 31.
No Pro-Rated Grant shall be made in the case of an individual who commences
service as a Non-Employee Director of PBG on or after January 1 and on or before
April 1. The number of Options so determined shall be rounded up (if necessary)
to the nearest number of whole Options. “Fair Market Value” shall mean the
average of the high and low per share sale prices for PBG Common Stock on the
composite tape for securities listed on the NYSE for the day in question, except
that such average price shall be rounded up (if necessary) to the nearest cent.
     (c) Options shall vest and become immediately exercisable on the Option
Grant Date or Pro-Rated Option Grant Date, as applicable. Each Option shall have
an Exercise Price equal to the Fair Market Value of PBG Common Stock on the
Option Grant Date or Pro-Rated Option Grant Date, as applicable, or if such day
is not a trading day on the NYSE, on the immediately preceding trading day. Each
Option shall have a term of ten years; provided, however, in the event the
holder thereof shall cease to be a director of PBG, or its successor, for a
reason other than death or Disability (as defined below), such Options shall
terminate and expire upon the earlier of (i) the expiration of the original
term, or (ii) five years from the date the holder ceased to be a director. A
Non-Employee Director has a “Disability” if he or she is totally disabled as
determined using the standards PBG applies under its long term disability
program.
     (d) Non-Employee Directors may exercise their Options by giving an exercise
notice to PBG in the manner specified from time to time by the Board. Options
may be exercised by using either a standard cash exercise procedure or a
cashless exercise procedure. From time to time, the Board may change or adopt
procedures relating to Option exercises. If, at any time, a Non-Employee
Director suffers a Disability or is otherwise incapable of exercising his or her
Options before the expiration thereof, the Board may take any steps it deems
appropriate to prevent such Options from lapsing prior to being exercised.

 



--------------------------------------------------------------------------------



 



     (e) Each Option award shall be evidenced by a written agreement setting
forth the terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.

7.   Annual Restricted Stock Unit Award

     (a) Under the Plan, each Non-Employee Director shall receive an annual
formula grant of restricted stock units (“RSUs”). When a Non-Employee Director’s
RSUs become payable, they shall be settled in shares of PBG Common Stock with
the Non-Employee Director receiving one share of PBG Common Stock for each RSU.
The grant of RSUs shall be made annually on April 1 (the “RSU Grant Date”);
provided, however, that each individual who commences service as a Non-Employee
Director after April 1 of a year shall receive a pro-rated annual formula grant
of RSUs (a “Pro-Rated RSU Grant”) with respect to his or her first year of
service on the first day of the month following the date he or she commences
service (the “Pro-Rated RSU Grant Date”). To receive a grant of RSUs, a
Non-Employee Director must be actively serving as a director of PBG on the RSU
Grant Date or the Pro-Rated RSU Grant Date, as applicable.
     (b) The number of RSUs to be included in each annual RSU award shall be
determined by dividing the RSU Grant Amount (as defined below) by the Fair
Market Value of a share of PBG Common Stock on the RSU Grant Date or Pro-Rated
RSU Grant Date, as applicable, or if such day is not a trading day on the NYSE,
on the immediately preceding trading day. RSU Grant Amount shall mean $60,000,
except that, in the case of a Pro-Rated RSU Grant, RSU Grant Amount shall mean
the following: (i) $45,000 in the case of an individual who commences service as
a Non-Employee Director on or after April 2 and on or before June 30; (ii)
$30,000 in the case of an individual who commences service as a Non-Employee
Director on or after July 1 and on or before September 30; (iii) $15,000 in the
case of an individual who commences service as a Non-Employee Director on or
after October 1 and on or before December 31. No Pro-Rated RSU Grant shall be
made in the case of an individual who commences service as a Non-Employee
Director on or after January 1 and on or before April 1. The number of RSUs so
determined shall be rounded up (if necessary) to the nearest number of whole
RSUs.
     (c) RSUs shall vest on the RSU Grant Date or Pro-Rated RSU Grant Date, as
applicable. RSUs granted in 2006 become payable on the first anniversary of the
RSU Grant Date or Pro-Rated RSU Grant Date, as applicable. A Non-Employee
Director who receives a 2006 RSU grant on April 1, 2006 may make a one-time
election to defer the payment date of his or her 2006 RSUs no later than
September 30, 2006, and such election to defer the payment date of his or her
2006 RSU grant must specify a future payment date (the beginning of any calendar
quarter) that will result in a minimum deferral period of at least one year. A
Non-Employee Director who receives a 2006 Pro-Rated RSU Grant may make a
one-time election to defer the payment date of his or her 2006 Pro-Rated RSU
Grant at least one day prior to the Pro-Rated Grant Date of the award and such
election must specify a future payment date (the beginning of any calendar
quarter) that will result in a minimum deferral period of at least two years.
     (d) RSUs granted in 2007 and later years shall be payable on the RSU Grant
Date or Pro-Rated RSU Grant Date, as applicable, unless the Non-Employee
Director timely elects to defer the payment of such RSUs. In general, any such
deferral election with respect to RSUs must be made in the calendar year
preceding the year of the grant; provided, however, that any such deferral
election with respect to Pro-Rated RSU Grants must be made at least one day
prior to the Pro-Rata RSU Grant. Any such election to defer the payment date of
an RSU Grant or a Pro-Rata RSU Grant must specify a future payment date (the
beginning of any calendar quarter) that will result in a minimum deferral period
of at least two years.
     (e) Rather than deferring to a specified future payment date, a
Non-Employee Director may instead defer payment until his or her separation from
service as a director of PBG, and any

 



--------------------------------------------------------------------------------



 



such deferral shall be paid as of the beginning of the calendar quarter
following such separation from service. Alternatively, a Non-Employee Director
may elect to defer until the earlier of (i) separation from service as a
director of PBG, and (ii) a specified future payment date determined in
accordance with Section 7(c) or (d) above, whichever applies. The determination
of when a Non-Employee Director separates from service as a director of PBG
shall be made in accordance with Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (“Code”), and no minimum deferral period shall
apply to the extent the deferral is until separation from service as a director
of PBG.
     (f) Notwithstanding the preceding provisions of this Section 7, a
Non-Employee Director’s RSUs shall be immediately paid out in the event of the
Non-Employee Director’s Permanent Disability (as defined below), separation from
service as a director of PBG or death. For this purpose, a Non-Employee Director
is considered to have a Permanent Disability as of the date the Non-Employee
Director would be considered disabled within the meaning of
Section 409A(a)(2)(C) of the Code.
     (g) During any period that the payment of RSUs is deferred (either by
election or automatically), the Non-Employee Director whose RSUs are deferred
shall be entitled to be credited with dividend equivalents. Dividend equivalents
shall equal the dividends actually paid with respect to a corresponding amount
of PBG Common Stock during the deferral period, while the RSUs remain unpaid,
and shall be credited on the date such dividends are actually paid. Upon
crediting, a Non-Employee Director’s dividend equivalents shall be immediately
converted to additional RSUs (whole and/or fractional, as appropriate) by
dividing the aggregate amount of dividend equivalents credited to the
Non-Employee Director on a day by the Fair Market Value of a share of PBG Common
Stock on such day, or if such day is not a trading day on the NYSE, on the
immediately preceding trading day. Additional RSUs credited under this Section
7(g) are in turn entitled to be credited with dividend equivalents, and a
Non-Employee Director’s aggregate additional RSUs shall be paid out at the same
time as the underlying RSUs to which they relate. Any cumulative fractional RSU
remaining at such time shall be rounded up to a whole RSU prior to its
settlement in PBG Common Stock.
     (h) Each RSU award shall be evidenced by a written agreement setting forth
the terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.

8.   Annual Non-Executive Chair Restricted Stock Unit Award

     (a) Under the Plan, a Non–Employee Director serving as Non-Executive Chair
of the Board (the “Chair”) shall receive an additional annual formula grant of
restricted stock units (“Chair RSUs”). Such grant shall be made upon
commencement of services as Chair, unless otherwise determined by the Board;
provided however, that for 2006, the Non-Executive Chair-Elect shall receive
such award on July 24, 2006 pursuant to a resolution adopted by the Board on
July 19, 2006; and annually, thereafter, on the anniversary of formal
commencement of services as Chair, except as otherwise determined by the Board
(the “Chair RSU Grant Date”). When the Chair’s RSUs become payable, they shall
be settled in shares of PBG Common Stock with the Chair receiving one share of
PBG Common Stock for each Chair RSU.
     (b) The number of Chair RSUs to be included in each Chair RSU award shall
be determined by dividing the Chair RSU Grant Amount (as defined below) by the
Fair Market Value of a share of PBG Common Stock on the Chair RSU Grant Date or,
if such day is not a trading day on the NYSE, on the immediately preceding
trading day. The Chair RSU Grant Amount shall mean $100,000. The number of Chair
RSUs so determined shall be rounded up (if necessary) to the nearest number of
whole RSUs.

 



--------------------------------------------------------------------------------



 



     (c) Chair RSUs shall vest on the Chair RSU Grant Date. Notwithstanding the
foregoing, payment of the Chair RSUs shall be deferred until such time as the
Chair ceases to serve as a director of PBG for any reason. The Chair RSUs shall
be immediately paid out in the event of the Chair’s Permanent Disability,
separation from service as a director of PBG or death.
     (d) During any period that the payment of Chair RSUs is deferred, the Chair
shall be entitled to be credited with dividend equivalents. Dividend equivalents
shall equal the dividends actually paid with respect to a corresponding amount
of PBG Common Stock during the period payment of the Chair RSUs is deferred, and
shall be credited on the date such dividends are actually paid. Upon crediting,
the Chair’s dividend equivalents shall be immediately converted to additional
RSUs (whole and/or fractional, as appropriate) by dividing the aggregate amount
of dividend equivalents credited to the Chair on a day by the Fair Market Value
of a share of PBG Common Stock on such day, or if such day is not a trading day
on the NYSE, on the immediately preceding trading day. Additional RSUs credited
under this Section 8(g) are in turn entitled to be credited with dividend
equivalents, and the Chair’s aggregate additional RSUs shall be paid out at the
same time as the underlying Chair RSUs to which they relate. Any cumulative
fractional RSU remaining at such time shall be rounded up to a whole RSU prior
to its settlement in PBG Common Stock.
     (e) Each Chair RSU award shall be evidenced by a written agreement setting
forth the terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.

9.   Shares of Stock Subject to the Plan

     The shares that may be delivered under this Plan shall not exceed an
aggregate of 300,000 shares of PBG Common Stock, adjusted, if appropriate, in
accordance with Section 11 below; provided that any shares authorized but not
delivered under the Prior Plan (as hereinafter defined) shall be available for
delivery under this Plan in addition to the above mentioned 300,000 shares. The
shares granted or delivered under the Plan may be newly issued shares of Common
Stock or treasury shares.

10.   Deferral of Initial Awards

     (a) Non-Employee Directors may make an advance, one-time election to defer
into PBG phantom stock units all of the shares of Restricted Stock otherwise
granted under Section 5. Any such election shall be made at least one day prior
to the grant date of such Restricted Stock. The deferral period shall equal the
Non-Employee Director’s period of service as a director of PBG (i.e., such
deferral period shall end on the date the Non-Employee Director has a separation
from service as a director of PBG for purposes of Code
Section 409A(a)(2)(A)(i)). Non-Employee Directors who elect to defer receipt of
such shares shall be credited on the grant date with a number of phantom stock
units equal to that number of shares of Restricted Stock which they would have
received had they not elected to defer. During the deferral period, the value of
the phantom stock units will fluctuate based on the market value of PBG Common
Stock. At the end of the deferral period, all payments of deferred awards shall
be made in shares of PBG Common Stock (one share of PBG Common Stock for each
PBG phantom stock unit), unless the Board in its discretion decides to make the
distribution in cash or in a combination of cash and shares of PBG Common Stock.
To the extent that a distribution is made in cash, in whole or in part, the
Non-Employee Directors will receive the aggregate value of the PBG phantom stock
units credited to them which are to be paid in cash. The value of PBG phantom
stock units will be determined by multiplying the number of PBG phantom stock
units which are to be paid in cash by the Fair Market Value of PBG Common Stock
on the last NYSE trading day of the deferral period.
     (b) During the deferral period, the Non-Employee Director whose Restricted
Stock is deferred as phantom stock units shall be entitled to be credited with
dividend equivalents. Dividend

 



--------------------------------------------------------------------------------



 



equivalents shall equal the dividends actually paid with respect to a
corresponding amount of PBG Common Stock during the deferral period and shall be
credited on the date such dividends are actually paid. Upon crediting, a
Non-Employee Director’s dividend equivalents shall be immediately converted to
additional phantom stock units (whole and/or fractional, as appropriate) by
dividing the aggregate amount of dividend equivalents credited to the
Non-Employee Director on a day by the Fair Market Value of a share of PBG Common
Stock on such day, or if such day is not a trading day on the NYSE, on the
immediately preceding trading day. Additional phantom stock units credited under
this Section 10(b) are in turn entitled to be credited with dividend
equivalents, and a Non-Employee Director’s aggregate additional phantom stock
units shall be paid out at the same time as the underlying phantom stock units
to which they relate. Any fractional phantom stock unit remaining at such time
shall be rounded up to a whole phantom stock unit prior to its settlement in PBG
Common Stock.

11.   Dilution and Other Adjustments

     The number and kind of shares of PBG Common Stock issuable under the Plan,
or which may or have been awarded to any Non-Employee Director, may be adjusted
proportionately by the Board to reflect stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations or exchanges of shares,
any spin off or other distribution of assets of the Company to its shareholders,
any partial or complete liquidation, or other similar corporate changes. Such
adjustment shall be conclusive and binding for all purposes of the Plan.

12.   Effect of Misconduct

     Notwithstanding anything to the contrary herein, if a Non-Employee Director
commits “Misconduct,” he or she shall forfeit all rights to any unexercised
Options, any RSUs, any Chair RSUs, and Restricted Stock, as well as any phantom
stock units credited to him or her under Sections 10. For purposes of this Plan,
Misconduct occurs if a majority of the Board determines that a Non-Employee
Director has: (a) engaged in any act which is considered to be contrary to the
Company’s best interests; (b) violated the Company’s Code of Conduct or engaged
in any other activity which constitutes gross misconduct; (c) engaged in
unlawful trading in the securities of PBG or of any other company based on
information gained as a result of his or her service as a director of PBG; or
(d) disclosed to an unauthorized person or misused confidential information or
trade secrets of the Company.

13.   Withholding Taxes and Section 409A

     (a) Except to the extent other arrangements are made by a Non-Employee
Director that are satisfactory to the Company, the Company shall withhold a
number of shares of PBG Common Stock otherwise deliverable having a Fair Market
Value sufficient to satisfy the minimum withholding taxes (if any) required by
federal, state, local or foreign law in respect of any award.
     (b) At all times, this Plan shall be interpreted and operated (i) in
accordance with the requirements of Section 409A with respect to Plan deferred
compensation that is subject to Code Section 409A, (ii) to maintain the
exemption from Code Section 409A of stock option awards and undeferred
Restricted Stock (collectively, “Excepted Awards”), and (iii) to preserve the
status of deferrals made prior to the effective date of Code Section 409A
(“Prior Deferrals”) as exempt from Section 409A, i.e., to preserve the
grandfathered status of Prior Deferrals. Thus, for example, a Non-Employee
Director’s ability to defer a Pro-Rated RSU Grant is conditioned on the
Non-Employee Director not having been previously eligible for a PBG deferral
plan of the same type. In addition, if a Non-Employee Director is determined to
be a specified employee (within the meaning of Code Section 409A(a)(2)(B)(i)),
any payment made based on separation from service as a director of PBG shall not
be made until the beginning of the calendar quarter that occurs at least six
months after the separation from service. Similarly, any election that must be
made at least one day prior to a

 



--------------------------------------------------------------------------------



 



specified date must be considered effectively made and irrevocable, under the
applicable requirements of Code Section 409A, by the day preceding such
specified date.
     (c) Any action that may be taken (and, to the extent possible, any action
actually taken) under the Plan shall not be taken (or shall be void and without
effect), if such action violates the requirements of Code Section 409A or if
such action would adversely affect the exemption of Excepted Awards or the
grandfather of Prior Deferrals. If the failure to take an action under the Plan
would violate Code Section 409A, then to the extent it is possible thereby to
avoid a violation of Code Section 409A, the rights and effects under the Plan
shall be altered to avoid such violation. A corresponding rule shall apply with
respect to a failure to take an action that would adversely affect the exemption
of Excepted Awards or the grandfather of Prior Deferrals. Any provision in this
Plan document that is determined to violate the requirements of Code
Section 409A or to adversely affect the exemption of Excepted Awards or the
grandfather of the Prior Deferrals shall be void and without effect. In
addition, any provision that is required to appear in this Plan document to
satisfy the requirements of Code Section 409A, but that is not expressly set
forth, shall be deemed to be set forth herein, and the Plan shall be
administered in all respects as if such provision were expressly set forth. A
corresponding rule shall apply with respect to a provision that is required to
preserve the exemption of Excepted Awards or the grandfather of the Prior
Deferrals. In all cases, the provisions of this Section shall apply
notwithstanding any contrary provision of the Plan that is not contained in this
Section.

14.   Resale Restrictions, Assignment and Transfer

     Options (unless the Board of Directors specifically determines otherwise),
RSUs, Chair RSUs, Restricted Stock and PBG phantom stock units may not be sold,
transferred or assigned, except in the event of the Non-Employee Director’s
death, in which case his or her Options, Restricted Stock or PBG phantom stock
units may be transferred by will or by the laws of descent and distribution. All
restrictions on Restricted Stock granted to a Non-Employee Director shall lapse
upon his or her death. Options may be exercised by the decedent’s personal
representative, or by whomever inherits the Options, at any time, through and
including their original expiration date.
     Once awarded, the shares of PBG Common Stock received by Non-Employee
Directors may be freely transferred, assigned, pledged or otherwise subjected to
lien, subject to restrictions imposed by the Securities Act of 1933, as amended,
and subject to the trading restrictions imposed by Section 16 of the Securities
Exchange Act of 1934, as amended. PBG phantom stock units may not be transferred
or assigned except by will or the laws of descent and distribution.

15.   Funding

     The Plan shall be unfunded. PBG shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any award under the Plan.

16.   Supersession of Prior Plan

     This Plan superseded The PBG Directors’ Stock Plan of 1999 (the “Prior
Plan”) when shareholders approved this Plan on May 23, 2001. As of that date,
all awards granted under the Prior Plan became subject to the terms of this Plan
and all shares that were authorized but not delivered under the Prior Plan
became available for delivery under this Plan, in addition to those shares
authorized for issuance pursuant to Section 9 of this Plan. No awards were made
under the Prior Plan after May 23, 2001.

17.   Duration, Amendments and Terminations

     The Board of Directors may terminate or amend the Plan in whole or in part;
provided, however, that the Plan may not be amended more than once every six
(6) months, other than to

 



--------------------------------------------------------------------------------



 



comport with changes in the Internal Revenue Code or the rules and regulations
thereunder; provided further, however, that no such action shall have a material
adverse effect on any rights or obligations with respect to any awards
theretofore granted under the Plan, unless consented to by the recipients of
such awards (unless the amendment is required to comply with Code Section 409A
in which case, the amendment shall be effective without consent of the recipient
unless the recipient expressly denies consent to such amendment in writing); and
provided further, however, that any amendment and the termination of the Plan
shall neither violate Code Section 409A nor adversely affect the exemption of
Excepted Awards or the grandfather of the Prior Deferrals. The Plan shall
continue until terminated.

 